Citation Nr: 1027423	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for an eye disorder, 
claimed as eye sight.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, psychotic disorder, and 
posttraumatic stress disorder, also claimed as a nervous 
condition.

6.  Entitlement to service connection for a cognitive disorder 
manifested by memory loss.

7.  Entitlement to service connection for residuals of snake 
bite. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1966 to December 1967, with verified service in the 
Republic of Vietnam from December 1966 to December 1967.  The 
Veteran subsequently served in the Puerto Rico National Guard, 
with additional unverified periods of active duty for training 
and/or inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico which denied entitlement to the benefits currently sought on 
appeal.

The issue of entitlement to service connection for a 
disorder of the feet, claimed as feet pain, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See VA Form 
21-526, September 2007.  Therefore, the Board does not 
have jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues on appeal are ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

In particular, the claims file contains a Service Department 
Records Envelope with service personnel and treatment records, at 
least representing those from the later portion of the Veteran's 
National Guard service.  These records however, do not include 
service treatment records from the Veteran's active duty military 
service from January 1966 to December 1967.  VA is required to 
make as many requests as necessary to obtain relevant records 
when such are held by a Federal department or agency, ending 
efforts to obtain such records only when it is determined that 
they do not exist or further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2009).  As such, the Veteran's 
service treatment records from his active duty service should be 
sought.  If such records are not located, the Veteran should be 
notified of alternate sources from which this information might 
be obtained, and the record should be annotated to explain the 
reason for determining that such records are no longer available.  

In addition, evidence in the claims file states that the Veteran 
receives disability benefits from the Social Security 
Administration (SSA) for one or more musculoskeletal 
disabilities, records of which are not included in the claims 
file.  See, e.g., VA treatment record, August 2009.  VA has a 
duty to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documents upon which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
The Veteran's SSA medical records must be requested.

The Veteran's duty status is also directly relevant to his claims 
as various legal provisions are applied differently depending 
upon whether a particular disease or injury may have had onset or 
incurrence during active duty, active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA).  While 
active duty dates have been verified, ACDUTRA and INACDUTRA must 
be confirmed.

Furthermore, the Board finds it appropriate to afford the Veteran 
with an examination to determine the nature and etiology of his 
diagnosed low back and psychiatric disabilities.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Here, the limited 
service treatment records associated with the claims file confirm 
symptoms of low back pain and anxiety occurring during the 
Veteran's National Guard service.  Indeed, a low back injury is 
documented as occurring during an INACDUTRA status period in July 
1987.  The Veteran should be afforded a VA examination to obtain 
a nexus opinion with regard to these conditions.  

Additionally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in August 2009.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Office of the Adjutant 
General of the Puerto Rico National Guard 
to request verification of the dates and 
related duty status for this Veteran, to 
include verification of all periods of 
active duty, active duty for training, and 
inactive duty for training.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's successful claim for SSA 
disability benefits.  

3.  Contact the appropriate entity to seek 
service treatment records from the 
Veteran's active duty period of service 
from January 1966 to December 1967.  

4.  If service treatment records cannot be 
obtained through the above development 
process, a memo to the claims file should 
explain the reasons for making this 
determination.  The RO/AMC should then take 
all appropriate steps to secure any 
alternative service treatment records for 
the Veteran from any appropriate source.  
Per the VA Adjudication Procedure Manual, 
the non-exhaustive list of documents that 
may be substituted for service treatment 
records in this case includes, but is not 
limited to, statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private physicians 
where a Veteran may have sought treatment, 
especially soon after service discharge, 
letters written during service, photographs 
taken during service, pharmacy prescription 
records, and insurance examinations.  

5.  Obtain and associate with the claims 
file all outstanding VA medical records for 
this Veteran from August 2009 forward.  

6.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

7.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed disorder 
of the spine.  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed spine 
disabilities;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a), with as much specificity 
as possible; 
(c)  Opine, with adequate supporting 
rationale, whether any currently diagnosed 
spine disability was at least as likely as 
not (probability of 50 percent or greater) 
incurred in or aggravated by the Veteran's 
military service;
(d)  If arthritis is diagnosed, please 
identify whether it is at least as likely 
as not, based upon the evidence of record, 
that arthritis of the spine was present 
within one year from discharge from active 
duty service, i.e. during or prior to 
December 1968.   
An adequate supporting rationale must be 
provided for each opinion reached.  

8.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted.

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder(s) 
therein;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a), with as much specificity 
as possible; 
(c)  Opine whether any current psychiatric 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by the Veteran's 
active military service.  Please note that 
as active military service is a legal 
definition that must be determined based 
upon duty status verification including 
ACDUTRA and INACDUTRA dates, it is necessary 
for the medical examiner to thoroughly 
describe any in-service event, incident, or 
injury to which he relates a nexus 
relationship, including an approximate time 
frame for such;
(d)  If any psychosis is diagnosed, 
please identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any such disability was 
present within one year after discharge 
from active military service, i.e. during 
or prior to December 1968;  
	(e)  If PTSD is diagnosed, the VA 
examiner should be aware of the new 
amendment to 38 C.F.R. 
§ 3.304 (f) (effective July 13, 2010), 
which indicates that:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of the veteran or 
others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

In light of the above change in the law, 
the VA examiner should render an opinion 
as to as to whether it is at least as 
likely as not (probability of 50 percent 
or more) that PTSD is related to the 
Veteran's service or any incident in 
service.  

An adequate supporting rationale must be 
provided for each opinion reached.  

9.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.  

10.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative, should one be appointed,  
must be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
must be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


